Case: 16-10974   Date Filed: 02/03/2017   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-10974
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:15-cr-20529-JAL-8


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus


RHAKEIM THOMAS,
a.k.a. King,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (February 3, 2017)

Before WILLIAM PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 16-10974     Date Filed: 02/03/2017    Page: 2 of 3


      Rhakeim Thomas appeals his sentence of 57 months of imprisonment for

conspiring to possess with intent to distribute a controlled substance. 21 U.S.C.

§§ 841(a)(1), 846. Thomas argues that the district court “failed to make specific,

individualized findings” explaining its decision to hold him accountable for all the

drugs sold during his participation in the conspiracy. We affirm.

      The district court did not clearly err. Thomas admitted in his factual proffer

that he “willingly joined [a] plan” to “distribut[e] illegal narcotics” and that he

“managed [two] trap houses [from which he] sold narcotics” and “regularly

updated [the leaders of the conspiracy] regarding the status of the trap houses, and

requested resupplies when the supply of narcotics was running low.” Thomas also

admitted that his coconspirators sold cocaine base, powder cocaine, Ethylone,

Alprazolam, and marijuana and that “law enforcement recovered more than 83

grams of crack cocaine and more than 160 grams of powder cocaine.” These

admissions provided specific and reliable evidence on which the district court

based its finding that “[t]he scope of [Thomas’s] agreement was to sell illegal

narcotics from the trap houses” for “the time period” he participated in the

conspiracy. See United States v. Lawrence, 47 F.3d 1559, 1566 (11th Cir. 1995).

The district court was entitled to, in its words, hold Thomas “accountable for his

sales and the sales of other persons [of the various types of narcotics] . . . during

the time period for which he sold drugs at the trap house” because “the conduct of


                                           2
              Case: 16-10974     Date Filed: 02/03/2017   Page: 3 of 3


each of those persons was within the scope of the jointly undertaken criminal

activity,” was made “in furtherance of that criminal activity[,] and was reasonably

foreseeable in connection with that criminal activity.” See United States

Sentencing Guidelines Manual § 1B1.3(a)(1)(B) (Nov. 2015); United States v.

Ismond, 993 F.2d 1498, 1499 (11th Cir. 1993) (“For sentencing purposes a

member of a drug conspiracy is liable for his own acts and the acts of others in

furtherance of the activity that the defendant agreed to undertake and that are

reasonably foreseeable in connection with that activity.”). And Thomas agreed that

the government made a “reasonable” estimate that, during his participation, the

conspiracy sold 120 grams of cocaine base and 120 grams of powder cocaine.

Ample evidence supported the amount of drugs attributed to Thomas.

      We AFFIRM Thomas’s sentence.




                                          3